Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record, correcting informalities, appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Lines 66-67 of claim 1 contain structures of Chemical Formula 10 that are replaced by the same structures with greater resolution: - -
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    117
    898
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    117
    789
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    180
    933
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    198
    765
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    201
    390
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    204
    627
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    126
    363
    media_image7.png
    Greyscale
,  - -.

Lines 1-5 of claim 11 are rewritten as: 
- - A method of producing [[a]] the liquid crystal alignment film of claim 1, the method comprising the steps of: 
coating a solution or a dispersion, of the liquid crystal alignment agent composition comprising the first polymer for a first liquid crystal alignment agent and the second polymer for a second liquid crystal alignment agent onto a substrate to form a coating film; - -.
Claim 12 is rewritten as: 
- - The method of producing [[a]] the liquid crystal alignment film of claim 11, wherein the liquid crystal alignment agent composition is dissolved or dispersed in an organic solvent. - -.
Line 1 of claim 13 is rewritten as: 
- - The method of producing [[a]] the liquid crystal alignment film of claim 11,- -.
Line 1 of claim 14 is rewritten as: 
- - The method of producing [[a]] the
Line 1 of claim 15 is rewritten as: 
- - The method of producing [[a]] the liquid crystal alignment film of claim 11,- -.


Rejoinder
Claims 1, 3, 6-10 of Group I are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15 of Group II, directed to the process of making the allowable product, and claim 17 of Group III, directed to the device comprising the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 19, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, JP 2015-215591, fails to fairly teach or suggest, the liquid crystal alignment film comprising the specific combination of: the liquid crystal alignment agent composition, and the alignment film structure as prepared by the alignment treatment including irradiating with polarized light or rubbing in one direction, without preceding or concurrent curing, prior to a curing heat treatment, as amended above.
See Applicant’s arguments in the response filed on March 14, 2022.
KR 102195312 B1 and JP 6852248 B2 are patent family members that issued.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782